DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This is a final action in response to a communication filed on September 23, 1999 relating to U.S. Patent Application No. 16/163,159 filed on October 17, 2018. The application claims priority to Indian Patent Application No. 201841016309 filed on April 30, 2018. Claims 1 – 18 have been amended. Claims 19 – 20 have been added. Claims 1 – 20 are pending and have been examined.

Information Disclosure Statements

The information disclosure statements submitted by the Applicant on August 19, 2021, September 3, 2021 and October 25, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered. 


      Response to Arguments

The Remarks submitted by Applicant on September 23, 2021 have been fully considered.
With respect to the Section 112(b) rejection, Applicant has amended independent Claims 1, 10 and 17 accordingly. The Section 112(b) is withdrawn.
Calmon, do not teach a merging of first and second training parameters generated from first and second computing nodes, (Remarks, p. 16). Examiner respectfully disagrees. Calmon (Par. 33) teaches the aforementioned limitation. (See Section 103 rejection below). The Section 103 rejection is maintained.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 and 9 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Calmon et al., US 2019/0287026 A1, (“Calmon”), in view of Decentralized Machine Learning White Paper, 31 December 2017, www.decentralizedml.com, (“DMLWP”).

Claim 1:
Calmon teaches:
A system of decentralized machine learning via a plurality of iterations of training, the system comprising a first physical computing node of a blockchain network comprising a plurality of physical computing nodes, the first physical computing node programmed to: (See Calmon, Par. 5 (a method that includes one or more of partitioning a data set from a data provider into an initial training data set and an initial test data set based on one or more data partition attributes, transmitting the initial training data set to a learning service provider while preventing the learning service provider from being able to access the initial test data set, wherein the preventing comprises encrypting the initial test data set and storing the encrypted test data set in a data block of an immutable ledger where it can be subsequently audited, receiving a learning model that is generated by the learning service provider based on the initial training data set, executing the received learning model using the initial test data set as input to verify whether the learning model satisfies a predefined performance threshold, and in response to verifying the learning model satisfies the predefined performance threshold, outputting information about the verification to computing node that is associated with the data provider of the data set.))

See Calmon, Par. 28 (FIG. lA illustrates a learning environment 100A with a single data providing participant, according to
example embodiments. Referring to FIG. lA, learning environment 100A includes a data providing node 110, a learning service providing node 120, and a plurality of verification nodes 130.))

obtain a local training dataset accessible locally at the first physical computing node, but not accessible at other ones of the plurality of physical computing nodes; (See Calmon Par. 54 (FIGS. 5A-5B illustrate methods 500A and 500B for shared and collaborative learning, according to example embodiments. As an example, the methods 500A and 500B may be performed by a blockchain node such as a data providing node, a learning service node, a verification node, and the like. In these examples, a data provider has data and a learning service provider is composing a learning model based on the data from the data provider. Referring to FIG. 5A, in 510, the method may include partitioning an initially provided data set from the data provider into a training data set and a test data set based on one or more data partition attributes.), Par 55 (In 520, the method may include providing the initial training data set to a learning service provider while preventing the learning service provider from being able to access the initial test data set.))

train a local model based on the local training dataset during the first iteration; (See Calmon Par. 56 (In 530, the method may include receiving a learning
model that is generated by the learning service provider based on the provided initial training data set.))

generate a first training parameter based on the local model; (See Calmon, Par. 42 (The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. For example, performance threshold information 226 which is agreed upon by two or more parties to a mutually exchanged learning process may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain
layer 216.))

generate a blockchain transaction comprising an indication that the first physical computing node is ready to share the first training parameter; (See Calmon, Par. 45  (The chaincode may write to the blockchain data associated with the cryptographic details. In FIG. 2A, the chain code could write a hashed training data set and a hashed test data set to one or more blocks of the blockchain, which may be provided to one or more of the nodes 204-210.))   

transmit the first training parameter to a master node that generates a new transaction to be added as a ledger block to each copy of a distributed ledger based on the indication; (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node (master node) for the next iteration.))

SMRH:487803242.2-37-P A T E N Tobtain, from the blockchain network, a final training parameter generated by the master node based on merging the first training parameter generated by the first physical computing node and a second training parameter generated at, and shared from, the second physical computing node; and (See Calmon, Par. 33 (FIG. 1B illustrates a mutual learning environment 100B where multiple nodes provide both data and learning models. The learning service providing nodes 121 and 122 provide data to the verification nodes 130 which partition the data, hash
the partition data (test/train) from each, and store the hashed data via the blockchain.)(Under a broadest reasonable interpretation, the partitioning, storing and hashing of the data from the nodes onto the blockchain taught by Calmon amounts to merging the parameters from each node.))

apply the final training parameter to the local model. (See Calmon, Par. 33 (FIG. 1B illustrates a mutual learning environment 100B where multiple nodes provide both data and learning models. The learning service providing nodes 121 and 122 provide data to the verification nodes 130 which partition the data, hash the partition data (test/train) from each, and store the hashed data via the blockchain.))

Calmon (Par. 38) discloses that once a model cannot be improved by a participant, that participant no longer participates in the terative process and no longer receives updated learning models.
Calmon does not expressly disclose, however, DMLWP teaches:
participate in a consensus decision to enroll a second physical computing node of the blockchain network to participate in the first iteration; (See DMLWP, Par. 4.1.2.1, Page 20 (Based on the machine learning requirements stated in the smart contracts, distributing nodes will identify appropriate data owners, who have granted access to their data on their electronic devices. The data will match the criteria and defined scope of running the selected machine learning algorithms. These distributing nodes will distribute the algorithms, which will be homomorphically encrypted, to appropriate data owners’ devices as identified. For instance, if the machine learning algorithm is required to be run on photos stored in the photo albums, the distributing nodes will identify the devices with data owners’ consents obtained to allow algorithms to be run on their photo album before distributing the encrypted algorithm to these appropriate devices.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Calmon discussed above, a step for nodes to identify data owners granting consent for access to their data, as taught by DMLWP.  Calmon teaches methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment. It would have been obvious for Calmon to add to his system a step for nodes to identify data owners granting consent for access to their data so as to allow the system to obtain data from other nodes to perfect the learning model. Since the claimed invention is merely a combination of old elements, Calmon’s  methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment and DMLWP’s step for nodes to identify data owners granting consent for access to their data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Calmon and DMLWP teach each and every element of Claim 1 above.
Calmon (Par. 38) discloses that once a model cannot be improved by a participant, that participant no longer participates in the iterative process and no longer receives updated learning models.
Calmon does not expressly disclose, however, DMLWP teaches:
the first physical computing node is further programmed to: 
participate in a further consensus decision to enroll physical computing nodes of the blockchain network to participate in a second iteration of training the machine-learned model, wherein the further consensus decision excludes the second physical computing from the second iteration based on a rule in a smart contract. (See DMLWP, Par. 4.1.2.1, Page 20 (Based on the machine learning requirements stated in the smart contracts, distributing nodes will identify appropriate data owners, who have granted access to their data on their electronic devices. The data will match the criteria and defined scope of running the selected machine learning algorithms. These distributing nodes will distribute the algorithms, which will be homomorphically encrypted, to appropriate data owners’ devices as identified. For instance, if the machine learning algorithm is required to be run on photos stored in the photo albums, the distributing nodes will identify the devices with data owners’ consents obtained to allow algorithms to be run on their photo album before distributing the encrypted algorithm to these appropriate devices.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Calmon discussed above, a step for nodes to identify data owners granting consent for access to their data, as taught by DMLWP.  Calmon teaches methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment. It would have been obvious for Calmon to add to his system a step for nodes to identify data owners granting consent for access to their data so as to allow the system to obtain data from other nodes to perfect the learning model. Since the claimed invention is merely a combination of old elements, Calmon’s  methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment and DMLWP’s step for nodes to identify data owners granting consent for access to their data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Calmon and DMLWP teach each and every element of Claim 1 above.
Calmon further teaches:
wherein the final training parameter generated by the master node is based on applying an algorithm on the first training parameter and the second training parameter (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

Claim 4:
The system of Claim 1 further comprising: the master node programmed to: SMRH:487803242.2-38-P A T E N Tgenerate a transaction that includes an indication that the master node has generated one or more final training parameters including the final training parameter generated based on merging the first training parameter and the second training parameter; cause the transaction to be written as a block in the distributed ledger; release a status of the master node as a master, which permits entry into a second iteration of training the machine-learned model with a different master node; and make the one or more final training parameters available to the plurality of physical computing nodes, including a physical computing node not enrolled in the first iteration of training the machine-learning model.  

Based on prior art search results, the prior art of record neither anticipated or renders obvious the claimed subject matter of Claim 4, as a whole or taken in combination. Therefore there is no prior art rejection provided for Claim 4.

Claim 5:
The system of Claim 4, wherein the first physical computing node is programmed to: monitor its copy of the distributed ledger; and determine that the master node has generated the one or more final training parameters based on the block in the distributed ledger.  

Based on prior art search results, the prior art of record neither anticipated or renders obvious the claimed subject matter of Claim 5, as a whole or taken in combination. Therefore there is no prior art rejection provided for Claim 5.

Claim 6:
The system of Claim 4, wherein the first physical computing node is programmed to: participate in a consensus decision with other physical computing nodes to elect the master node from among the plurality of physical computing nodes.  

Based on prior art search results, the prior art of record neither anticipated or renders obvious the claimed subject matter of Claim 6, as a whole or taken in combination. Therefore there is no prior art rejection provided for Claim 6.

Claim 7:
Calmon and DMLWP teach each and every element of Claim 1 above.
Calmon further teaches:
the first physical computing node is further programmed to: obtain one or more rules from a smart contract encoded with the first physical computing node; and (See Calmon, Par. 42 (Smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. For example, performance threshold information 226 which is agreed upon by two or more parties to a mutually exchanged learning process may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216.))

determine, as part of the consensus decision, whether the second physical computing node has permission to participate in the first iteration based on the one or more rules. (See Calmon, Par. 42 (The mutual learning result 228 may include an indication of whether the learning service provider satisfied a performance threshold or an amount of satisfaction.))

Claim 9:
Calmon and DMLWP teach each and every element of Claim 1 above.
Calmon further teaches:
a third physical computing node in the blockchain network that did not participate in the first iteration, the third physical computing node programmed to: receive a current copy of the distributed ledger after the first iteration is complete; (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

obtain the final training parameter; and  (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

apply the final training parameter to a local model at the third physical computing node. (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

Claim 10:
Calmon teaches:
A method of decentralized machine learning via a plurality of iterations of training, the method comprising: (See Calmon, Par. 5 (a method that includes one or more of partitioning a data set from a data provider into an initial training data set and an initial test data set based on one or more data partition attributes, transmitting the initial training data set to a learning service provider while preventing the learning service provider from being able to access the initial test data set, wherein the preventing comprises encrypting the initial test data set and storing the encrypted test data set in a data block of an immutable ledger where it can be subsequently audited, receiving a learning model that is generated by the learning service provider based on the initial training data set, executing the received learning model using the initial test data set as input to verify whether the learning model satisfies a predefined performance threshold, and in response to verifying the learning model satisfies the predefined performance threshold, outputting information about the verification to computing node that is associated with the data provider of the data set.))

enrolling, by a first physical computing node of a blockchain network comprising a plurality of physical computing nodes, with the blockchain network to participate in a first iteration of training a machine-learned model; (See Calmon, Par. 28 (FIG. lA illustrates a learning environment 100A with a single data providing participant, according to example embodiments. Referring to FIG. lA, learning environment 100A includes a data providing node 110, a learning service providing node 120, and a plurality of verification nodes 130.))
 
obtaining, by the first physical computing node, a local training dataset accessible locally at the first physical computing node, but not accessible at other ones of the plurality of physical computing nodes; (See Calmon Par. 54 (FIGS. 5A-5B illustrate methods 500A and 500B for shared and collaborative learning, according to example embodiments. As an example, the methods 500A and 500B may be performed by a blockchain node such as a data providing node, a learning service node, a verification node, and the like. In these examples, a data provider has data and a learning service provider is composing a learning model based on the data from the data provider. Referring to FIG. 5A, in 510, the method may include partitioning an initially provided data set from the data provider into a training data set and a test data set based on one or more data partition attributes.), Par 55 (In 520, the method may include providing the initial training data set to a learning service provider while preventing the learning service provider from being able to access the initial test data set.))

training, by the first physical computing node, a local model based on the local training dataset during the first iteration; (See Calmon Par. 56 (In 530, the method may include receiving a learning model that is generated by the learning service provider based on the provided initial training data set.))

generating, by the first physical computing node, a first training parameter based on the local model; Docket No. 90599847 (61CT-285248)(See Calmon, Par. 42 (The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. For example, performance threshold information 226 which is agreed upon by two or more parties to a mutually exchanged learning process may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216.))

generating, by the first physical computing node, a blockchain transaction comprising an indication that the first physical computing node is ready to share the first training parameter; (See Calmon, Par. 45  (The chaincode may write to the blockchain data associated with the cryptographic details. In FIG. 2A, the chain code could write a hashed training data set and a hashed test data set to one or more blocks of the blockchain, which may be provided to one or more of the nodes 204-210.))   

transmitting, by the first physical computing node, the first training parameter to a master node that generates a ledger block to be added to each copy of a distributed ledger; (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node (master node) for the next iteration.))

obtaining, by the first physical computing node from the blockchain network, a final training parameter generated by the master node based on merging the first training parameter generated by the first physical computing node and a second training parameter generated at, and shared from, the second physical computing node; and (See Calmon, Par. 33 (FIG. 1B illustrates a mutual learning environment 100B where multiple nodes provide both data and learning models. The learning service providing nodes 121 and 122 provide data to the verification nodes 130 which partition the data, hash the partition data (test/train) from each, and store the hashed data via the blockchain.)(Under a broadest reasonable interpretation, the partitioning, storing and hashing of the data from the nodes onto the blockchain taught by Calmon amounts to merging the parameters from each node.))

applying, by the first physical computing node, the final training parameter to the local model. (See Calmon, Par. 33 (FIG. 1B illustrates a mutual learning environment 100B where multiple nodes provide both data and learning models. The learning service providing nodes 121 and 122 provide data to the verification nodes 130 which partition the data, hash the partition data (test/train) from each, and store the hashed data via the blockchain.))

Calmon (Par. 38) discloses that once a model cannot be improved by a participant, that participant no longer participates in the terative process and no longer receives updated learning models.
Calmon does not expressly disclose, however, DMLWP teaches:
participating, by the first physical computing node with another physical computing node in the blockchain network, in a consensus decision to enroll a second physical computing node of the blockchain network to participate in the first iteration; (See DMLWP, Par. 4.1.2., Page 20 (Based on the machine learning requirements stated in the smart contracts, distributing nodes will identify appropriate data owners, who have granted access to their data on their electronic devices. The data will match the criteria and defined scope of running the selected machine learning algorithms. These distributing nodes will distribute the algorithms, which will be homomorphically encrypted, to appropriate data owners’ devices as identified. For instance, if the machine learning algorithm is required to be run on photos stored in the photo albums, the distributing nodes will identify the devices with data owners’ consents obtained to allow algorithms to be run on their photo album before distributing the encrypted algorithm to these appropriate devices.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Calmon discussed above, a step for nodes to identify data owners granting consent for access to their data, as taught by DMLWP.  Calmon teaches methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment. It would have been obvious for Calmon to add to his system a step for nodes to identify data owners granting consent for access to their data so as to allow the system to obtain data from other nodes to perfect the learning model. Since the claimed invention is merely a combination of old elements, Calmon’s  methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment and DMLWP’s step for nodes to identify data owners granting consent for access to their data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Calmon and DMLWP teach each and every element of Claim 10 above.
Calmon (Par. 38) discloses that once a model cannot be improved by a participant, that participant no longer participates in the terative process and no longer receives updated learning models.
Calmon does not expressly disclose, however, DMLWP teaches:
participating, by the first physical computing node with another physical computing node in the blockchain network, a further consensus decision to enroll physical computing nodes of the blockchain network to participate in a second iteration of training the machine-learned model, wherein the further consensus decision excludes the second physical computing node from the second iteration based on a rule in a smart contract. (See DMLWP, Par. 4.1.2.1, Page 20 (Based on the machine learning requirements stated in the smart contracts, distributing nodes will identify appropriate data owners, who have granted access to their data on their electronic devices. The data will match the criteria and defined scope of running the selected machine learning algorithms. These distributing nodes will distribute the algorithms, which will be homomorphically encrypted, to appropriate data owners’ devices as identified. For instance, if the machine learning algorithm is required to be run on photos stored in the photo albums, the distributing nodes will identify the devices with data owners’ consents obtained to allow algorithms to be run on their photo album before distributing the encrypted algorithm to these appropriate devices.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Calmon discussed above, a step for nodes to identify data owners granting consent for access to their data, as taught by DMLWP.  Calmon teaches methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment. It would have been obvious for Calmon to add to his system a step for nodes to identify data owners granting consent for access to their data so as to allow the system to obtain data from other nodes to perfect the learning model. Since the claimed invention is merely a combination of old elements, Calmon’s  methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment and DMLWP’s step for nodes to identify data owners granting consent for access to their data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Calmon and DMLWP teach each and every element of Claim 10 above.
Calmon further teaches:
wherein sharing the final training parameter generated by the master node is based on applying an algorithm on the first training parameter and the second training parameter; (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

Claim 13:
The method of Claim 10 further comprising: generating, by the master node, a block that includes an indication that the master node has generated one or more final training parameters including the final training parameter generated based on merging the first training parameter and the second training parameter; writing, by the master node, the block to the distributed ledger; releasing, by the master node, a status of the master node as a master, which permits entry into a second iteration of training the machine-learned model with a different master node; and making, by the master node, the one or more final training parameters available to the plurality of physical computing nodes, including a physical computing node not enrolled in the first iteration of training the machine-learning model.  

Based on prior art search results, the prior art of record neither anticipated or renders obvious the claimed subject matter of Claim 13, as a whole or taken in combination. Therefore there is no prior art rejection provided for Claim 13.

Claim 14:
The method of Claim 13, further comprising: SMRH:487803242.2-43-P A T E N Tmonitoring, by the first physical computing node, its copy of the distributed ledger; determining, by the first physical computing node, that the master node has generated the one or more final training parameters based on the block in the distributed ledger model.  

Based on prior art search results, the prior art of record neither anticipated or renders obvious the claimed subject matter of Claim 14, as a whole or taken in combination. Therefore there is no prior art rejection provided for Claim 14.

Claim 15:
The method of Claim 13, wherein participating in the consensus decision comprises: obtaining, by the first physical computing node, one or more rules from a smart contract encoded with the first physical computing node; and determining, by the first physical computing node, whether the second physical computing node has permission to participate in the first iteration based on the one or more rules.  

Based on prior art search results, the prior art of record neither anticipated or renders obvious the claimed subject matter of Claim 15, as a whole or taken in combination. Therefore there is no prior art rejection provided for Claim 15.

Claim 16:
Calmon and DMLWP teach each and every element of Claim 10 above.
Calmon further teaches:
 training, by the master node that is a physical computing node in the blockchain network, a local model of the master node based on a local training dataset at the master node: generating, by the master node, a third training parameter based on the local model of the master node; (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

generating, by the master node, the final training parameter based on merging the first training parameter, the second training parameter, and the third training parameter; and (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

sharing, by the master node with the plurality of physical computing nodes, the final training parameter generated based on merging the first training parameter, the second training parameter, and the third training parameter. (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

Claim 17:
Clamon teaches:
A non-transitory machine-readable storage medium comprising instructions executable on a processor of a first physical computing node of a blockchain network comprising a plurality of physical computing nodes, the instructions upon execution causing the first computing node to: (See Calmon, Par. 7 (A further example embodiment may provide a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform one or more of partitioning a data set from a data provider into an initial training data set

enroll with the blockchain network to participate in a first iteration of training a machine-learned model; (See Calmon, Par. 28 (FIG. lA illustrates a learning environment 100A with a single data providing participant, according to
example embodiments. Referring to FIG. lA, learning environment 100A includes a data providing node 110, a learning service providing node 120, and a plurality of verification nodes 130.))

obtain a local training dataset accessible locally at the first physical computing node, but not accessible at other ones of the plurality of physical computing nodes; (See Calmon Par. 54 (FIGS. 5A-5B illustrate methods 500A and 500B for shared and collaborative learning, according to example embodiments. As an example, the methods 500A and 500B may be performed by a blockchain node such as a data providing node, a learning service node, a verification node, and the like. In these examples, a data provider has data and a learning service provider is composing a learning model based on the data from the data provider. Referring to FIG. 5A, in 510, the method may include partitioning an initially provided data set from the data provider into a training data set and a test data set based on one or more data partition attributes.), Par 55 (In 520, the method may include providing the initial training data set to a learning service provider while preventing the learning service provider from being able to access the initial test data set.))

train a local model based on the local training dataset during the first iteration; (See Calmon Par. 56 (In 530, the method may include receiving a learning
model that is generated by the learning service provider based on the provided initial training data set.))

generate a first training parameter based on the local model; (See Calmon, Par. 42 (The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. For example, performance threshold information 226 which is agreed upon by two or more parties to a mutually exchanged learning process may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain
layer 216.))

broadcast an indication that the first physical computing node is ready to share the first training parameter; (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

transmit the first training parameter to a master node that generates a ledger block to be added to each copy of a distributed ledger; (See Calmon, Par. 45  (The chaincode may write to the blockchain data associated with the cryptographic details. In FIG. 2A, the chain code could write a hashed training data set and a hashed test data set to one or more blocks of the blockchain, which may be provided to one or more of the nodes 204-210.))   

obtain, from the blockchain network, a final training parameter generated by the master node based on merging the first training parameter and a second training parameter generated at, and shared from, the second physical computing node; and (See Calmon, Par. 33 (FIG. 1B illustrates a mutual learning environment 100B where multiple nodes provide both data and learning models. The learning service providing nodes 121 and 122 provide data to the verification nodes 130 which partition the data, hash the partition data (test/train) from each, and store the hashed data via the blockchain.)(Under a broadest reasonable interpretation, the partitioning, storing and hashing of the data from the nodes onto the blockchain taught by Calmon amounts to merging the parameters from each node.))
SMRH:487803242.2-45-P A T E N T Docket No. 90599847 (61CT-285248) 
apply the final training parameter to the local model. (See Calmon, Par. 33 (FIG. 1B illustrates a mutual learning environment 100B where multiple nodes provide both data and learning models. The learning service providing nodes 121 and 122 provide data to the verification nodes 130 which partition the data, hash the partition data (test/train) from each, and store the hashed data via the blockchain.))

Calmon (Par. 38) discloses that once a model cannot be improved by a participant, that participant no longer participates in the terative process and no longer receives updated learning models.
Calmon does not expressly disclose, however, DMLWP teaches 
participate in a consensus decision to enroll a second physical computing node of the blockchain network to participate in the first iteration; (See DMLWP, Par. 4.1.2.1, Page 20 (Based on the machine learning requirements stated in the smart contracts, distributing nodes will identify appropriate data owners, who have granted access to their data on their electronic devices. The data will match the criteria and defined scope of running the selected machine learning algorithms. These distributing nodes will distribute the algorithms, which will be homomorphically encrypted, to appropriate data owners’ devices as identified. For instance, if the machine learning algorithm is required to be run on photos stored in the photo albums, the distributing nodes will identify the devices with data owners’ consents obtained to allow algorithms to be run on their photo album before distributing the encrypted algorithm to these appropriate devices.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Calmon discussed above, a step for nodes to identify data owners granting consent for access to their data, as taught by DMLWP.  Calmon teaches methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment. It would have been obvious for Calmon to add to his system a step for nodes to identify data owners granting consent for access to their data so as to allow the system to obtain data from other nodes to perfect the learning model. Since the claimed invention is merely a combination of old elements, Calmon’s  methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment and DMLWP’s step for nodes to identify data owners granting consent for access to their data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Calmon and DMLWP teach each and every element of Claim 17 above.
Calmon further teaches:
the instructions upon execution cause the first physical computing node to: participate in a further consensus decision to enroll physical computing nodes of the blockchain network to participate in a second iteration of training the machine-learned model, wherein the further consensus decision excludes the second physical computing node from the second iteration based on a rule in a smart contract. (See Calmon, Par, 36 (The updated model is then provided to the verification nodes 130, and if the performance of the model exceeds a pre-specified threshold, the verification nodes 130 communicate the model to the other learning service provider node for the next iteration.))

Claim 19:
Calmon and DMLWP teach each and every element of Claim 1 above.
Calmon further teaches:
the master node that is a physical computing node in the blockchain network, the master node programmed to: train a local model of the master node based on a local training dataset at the master node; (See Calmon Par. 56 (In 530, the method may include receiving a learning model that is generated by the learning service provider based on the provided initial training data set.))

generate a third training parameter based on the local model of the master node; (See Calmon, Par. 42 (The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. For example, performance threshold information 226 which is agreed upon by two or more parties to a mutually exchanged learning process may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216.))

generate the final training parameter based on merging the first training parameter, the second training parameter, and the third training parameter; and (See Calmon, Par. 33 (FIG. 1B illustrates a mutual learning environment 100B where multiple nodes provide both data and learning models. The learning service providing nodes 121 and 122 provide data to the verification nodes 130 which partition the data, hash the partition data (test/train) from each, and store the hashed data via the blockchain.)(Under a broadest reasonable interpretation, the partitioning, storing and hashing of the data from the nodes onto the blockchain amounts to merging the parameters from each node.))

share, with the plurality of physical computing nodes, the final training parameter generated based on merging the first training parameter, the second training parameter, and the third training parameter. (See Calmon, Par. 45  (The chaincode may write to the blockchain data associated with the cryptographic details. In FIG. 2A, the chain code could write a hashed training data set and a hashed test data set to one or more blocks of the blockchain, which may be provided to one or more of the nodes 204-210.))   

Claim 20:
Calmon and DMLWP teach each and every element of Claim 19 above.
Calmon further teaches:
the merging of the first training parameter, the second training parameter, and the third training parameter comprises computing an average based on the first training parameter, the second training parameter, and the third training parameter. (See Calmon, Par. 33 (FIG. 1B illustrates a mutual learning environment 100B where multiple nodes provide both data and learning models. The learning service providing nodes 121 and 122 provide data to the verification nodes 130 which partition the data, hash the partition data (test/train) from each, and store the hashed data via the blockchain.)(Under a broadest reasonable interpretation, the partitioning, storing and hashing of the data from the nodes onto the blockchain amounts to merging the parameters from each node.))

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Calmon et al., US 2019/0287026 A1, (“Calmon”), in view of Decentralized Machine Learning White Paper, 31 December 2017, www.decentralizedml.com, (“DMLWP”), in further view of Chapelle et al., US 9,633,315 B2, (“Chapelle”).

Claim 8:
Calmon and DMLWP teach each and every element of Claim 8 above.
Calmon does not expressly disclose, however, Chapelle teaches:
the first physical computing node is further programmed to: determine a current state of the second physical computing node; and (See Chapelle, Col. 10, lines 41 – 48 (At block 804, whether there is a slow ( or died) operation node is dynamically detected based on the processing speed of each operation node. If a slow or died operation node is detected, processing may continue to FIG. 9. At block 900, the subset of training data and local parameter of the slow or died operation node is moved to a backup node in the cluster 104. At block 902, the slow or died operation node is replaced with the backup node in the network topology.))

determine whether the current state is a permissible state for participation in the first iteration based on the one or more rules.  (See Chapelle, Col. 10, lines 41 – 48 (At block 804, whether there is a slow (or died) operation node is dynamically detected based on the processing speed of each operation node. If a slow or died operation node is detected, processing may continue to FIG. 9. At block 900, the subset of training data and local parameter of the slow or died operation node is moved to a backup node in the cluster 104. At block 902, the slow or died operation node is replaced with the backup node in the network topology.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Calmon discussed above, a step for determining whether the state of a second node is permissible for iteration, as taught by Chapelle.  Calmon teaches methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment. DMLWP teaches a step for nodes to identify data owners granting consent for access to their data. It would have been obvious for Calmon to add to his system a steps for nodes to identify data owners granting consent for access to their data and determining whether the state of a second node is permissible for iteration so as to allow the system to obtain data from other nodes and allow nodes to participate in iterations in order to perfect the learning model. Since the claimed invention is merely a combination of old elements, Calmon’s  methods, devices, networks and/or systems, which support a blockchain network capable of implementing a mutually exchanged and trusted learning environment, DMLWP’s step for nodes to identify data owners granting consent for access to their data and Chapelle’s step for determining whether the state of a second node is permissible for iteration, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/18/2021